DISMISS and Opinion Filed December 22, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01089-CV

             IN THE INTEREST OF I.O. AND R.O., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-11-09013

                         MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                          Opinion by Chief Justice Burns
      This appeal from the trial court’s August 13, 2021 order in suit to modify

parent-child relationship was filed October 13, 2022. Because the appeal was filed

well-beyond any timeframe allowed under Texas Rule of Appellate Procedure 26.1,

which governs the time for filing notices of appeal in civil cases, we questioned our

jurisdiction over the appeal. See TEX. R. APP. P. 26.1 (providing timeframes for

perfecting civil appeal ranging from twenty days from date judgment is signed to six

months from date judgment is signed); Brashear v. Victoria Gardens of McKinney,

L.L.C., 302 S.W.3d. 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g)

(timely filing of notice of appeal is jurisdictional); see also TEX. R. APP. P. 26.3

(allowing for fifteen day extension to file notice of appeal).
      In jurisdictional briefing filed at our request, appellant does not dispute the

appeal was filed outside the periods established by rule 26.1, but he maintains we

have jurisdiction because the order is void—it was signed outside the trial court’s

plenary power, ten years after the original order concerning the parent-child

relationship was rendered—and a void order can be challenged at any time. The trial

court, however, acquired and retained continuing, exclusive jurisdiction over matters

concerning the parent-child relationship when it rendered the original order, and it

had the authority to exercise its jurisdiction to modify that order. See TEX. FAM.

CODE ANN. §§ 155.01-155.003. Regardless, we cannot exercise jurisdiction over an

untimely appeal. Accordingly, because the appeal was not timely filed, we dismiss

the appeal. See TEX. R. APP. P. 42.3(a).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

221089F.P05




                                           –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF I.O. AND                 On Appeal from the 255th Judicial
R.O., CHILDREN                              District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-11-09013.
No. 05-22-01089-CV                          Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Ronda Do recover her costs, if any, of this appeal
from appellant Jorge Olivas, Jr.


Judgment entered December 22, 2022.




                                      –3–